Allowance
	Claims 1-15 are hereby deemed patentable. 
The specific limitations of “a plug connector arranged in the first mounting base and a first elastic member for electrically jumping the plug connector on the first mounting base” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Goodfellow (US Patent 6,826,863) discloses a push-out limiting mechanism, comprising: a first mounting component 30, which comprises a first mounting base; a second mounting component 3, which comprises a second mounting base, a plugging base 78 arranged in the second mounting base and a second elastic member 80 for connecting the second mounting base and the plugging base 78; wherein, the elastic member pulls the plugging base to secure the first mounting component to the second mounting component.  
However, Goodfellow does not explicitly disclose a plug connector arranged in the first mounting base and a first elastic member for electrically jumping the plug connector on the first mounting base. 
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/ADRIAN S WILSON/Primary Examiner, Art Unit 2841